Citation Nr: 0510597	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disorders due to 
mercury contained in dental materials, to include chronic 
fatigue syndrome, memory loss, peripheral/extremity 
sensitivity to cold, immune deficiency, allergies/sinusitis, 
blurred vision, stiff joints, fevers/headaches, cysts/rashes, 
yeast infection, and prostate problems.

2.  Entitlement to service connection for disorders due to 
lead exposure, to include chronic fatigue syndrome, memory 
loss, peripheral/extremity sensitivity to cold, immune 
deficiency, allergies/sinusitis, blurred vision, stiff 
joints, fevers/headaches, cysts/rashes, yeast infection, and 
prostate problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran 
perfected an appeal of the denial of service connection.  

At a Travel Board hearing conducted in October 2000 before 
the undersigned Veterans Law Judge, the veteran clarified the 
claims he is attempting to submit before VA.  The Board finds 
that the issues on appeal are more accurately stated as 
reflected on the title page of this decision.

The Board remanded the issues that are the subject of this 
decision in December 2000.  Two issues addressed in that 
remand, service connection for hearing loss and tinnitus, 
were granted by the RO in September 2004.  The remaining 
issues were addressed by the RO and review of the actions 
performed by the RO reveals that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The preponderance of the competent medical evidence does 
not support an etiological connection between mercury 
contained in amalgam dental fillings and chronic fatigue 
syndrome, memory loss, peripheral/extremity sensitivity to 
cold, immune deficiency, allergies/sinusitis, blurred vision, 
stiff joints, fevers/headaches, cysts/rashes, yeast 
infection, or prostate problems.

3.  The preponderance of the competent medical evidence does 
not support an etiological connection between exposure to 
paint containing lead and chronic fatigue syndrome, memory 
loss, peripheral/extremity sensitivity to cold, immune 
deficiency, allergies/sinusitis, blurred vision, stiff 
joints, fevers/headaches, cysts/rashes, yeast infection, or 
prostate problems.


CONCLUSIONS OF LAW

1.  A chronic disability secondary to exposure to mercury in 
amalgam dental fillings was not incurred or aggravated in 
active service.  38 U.S.C.A. §§1110, 5103, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2004).

2.  A chronic disability secondary to exposure to lead in 
paint was not incurred or aggravated in active service.  
38 U.S.C.A. §§1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In May 2002 and September 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence was to be provided by him 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This letter also contained language in effect advising the 
veteran to submit or identify any evidence that he believed 
would help the RO decide his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. 
No. 1-2004.

Here, the Board acknowledges that the VCAA notice letters 
were provided to the veteran long after the initial 
adjudication of his claim in 1998.  The U.S. Court of Appeals 
for Veterans Claims (Court) expressed the view that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 18 Vet. App. at 420-
421.  In this case, however, it is obvious that the RO could 
not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place more than 
two years prior to the enactment of the VCAA and the 
promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the September 2004 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folder in its entirety.  Thus, 
the Board finds that the veteran received the same benefit of 
the RO's full consideration of the all the evidence of 
record, as he would have received had he received the VCAA 
notice prior to initial adjudication.  Moreover, the Board 
notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2004) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2004) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board again notes 
that it remanded the matter in December 2000 to obtain 
additional records as well as perform VA examinations 
addressing the veteran's claimed disorder and their possible 
etiological relationship to lead and mercury exposure.  The 
RO has complied with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  It is also noted 
that the veteran's service department medical records are on 
file, as are relevant post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2004).  There is no indication of available outstanding 
records, nor is there a need for another VA medical opinion, 
given the thoroughness of the examination reports recently 
obtained by the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  For all the foregoing 
reasons, the Board concludes that VA's duties to assist the 
veteran have also been fulfilled.

Service Connection - Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2004).

Factual Background

The veteran alleges that exposure to lead and mercury that 
occurred during his period of active service led to long term 
chronic health disorders.  He alleges that he was exposed to 
lead based paints while performing his duties as a boatswain.  
He also alleges that the mercury in the amalgam fillings he 
received in service allowed mercury to escape into his 
system, thus producing mercury poisoning.

Review of the veteran's service personnel records reveals 
that he was most likely exposed to paints containing lead, 
one mandate of the December 2000 mandate was that the RO 
procure information from the service department showing the 
types of paints likely used by the veteran in his duties as a 
Boatswain.  It appears from review of the claims folder, that 
the RO attempted to contact the Navy Department, but did not 
elicit any useful information.  Based upon information 
provided by the veteran the Board concedes that the veteran 
was exposed to paint and paint dust containing lead.

Review of the veteran's service medical records also reveals 
that a number of the veteran's carious teeth were treated 
with amalgam fillings that contained mercury.  These teeth 
included including tooth #2, #3, #4, #5, #6, #7, #8, #9, #12, 
#13, #14, #15, #17, #20, #21, #24, #25, and #28.  The veteran 
has reported that after receiving his dental fillings he 
developed what was diagnosed as an allergy to dairy and a 
rash.  Review of the veteran's service medical records 
reveals treatment for a rash, reported to have been present 
for three months, in early October 1969 and for a possible 
dairy allergy in September 1970.  The veteran's service 
medical records do not reveal that any fillings were placed 
coincident with the rash, i.e. July or August 1969.  

The veteran was examined by VA in May 1973.  At that time he 
was diagnosed with history of allergy to dairy products, 
asymptomatic; chronic prostatitis, moderately severe and 
symptomatic; and injury to right knee, residuals not found on 
examination. The Board notes that the veteran was denied 
service connection for a dairy allergy and injury to the 
right knee in a June 1973 rating decision; service connection 
for urethritis was established.

The veteran and his wife testified at a hearing before the 
Board in St. Petersburg, Florida, in October 2000.  They and 
his siblings have also submitted statements regarding the 
history of the veteran's health problems.  They note that 
upon the veteran's exit from service he was never well.  He 
had a variety of health issues including weight loss, 
weakness, and fatigue.  The veteran and his wife report that 
they attempted for many years to address his health problems 
with nutritionists, chiropractors, and general practitioners 
to no avail.

A June 1987 letter from Dr. J.A.H., D.D.S., purports to 
clarify the reason for recent dental work performed.  The 
dentist noted that Dr. Hal Huggins, who determined that the 
veteran was suffering with high levels of mercury in his 
system, referred the veteran to his office.  He removed the 
existing silver mercury restorations, many of which were 
cracked and corroded, and replaced them with a more bio-
compatible material.

The veteran has submitted a large number of documents 
explaining the link between the use of mercury amalgam dental 
fillings and a variety of ailments.  These include Thomas 
Levy, MD, FACC, Teeth - The Root of Most Disease, 
Extraordinary Science, Apr/May/Jun 1994; Gwen E. Fagala, 
M.D., and Cindy I. Wigg, M.D., Psychiatric Manifestations of 
Mercury Poisoning, J.Am.Acad. Child Adolesc. Psychiatry, 
31:2, March 1992; and an excerpt from a book regarding 
childhood learning disorders addressing lead poisoning.  Also 
submitted by the veteran are a variety of flyers from the 
practice of Dr. Huggins regarding the hazards of mercury 
amalgam dental fillings and the need to remove in an order 
based upon their electric charge.

A March 1996 private medical record from C.F.G., M.D., notes 
a diagnosis of mercury lead overload.

A March 1997 "Hair Multielement Analysis" shows the level 
of various elements present in a sample of the veteran's 
hair.  Mercury, testing at 1.00, is under one standard 
deviation, noted to be 1.5.  Lead, testing at 1.3, is well 
below one standard deviation, noted to be 4.5.

In September 1997, the RO received records from N.K., M.D.  
These include a May 1997 treatment record for pre-chelation 
shows multiple complaints including sinusitis, constipation, 
cold hands and feet, severe rash after mercury fillings, 
general condition worsening, was active - now weak, tires 
easily and chest pain.  He was noted to have had mercury 
removed from his teeth in 1988.  

In September 1997, R.I.F., a "certified microscopist" 
submitted a letter to the RO.  He noted that the veteran had 
requested a live and dry layer analysis of his blood via a 
dark-field microscope.  He noted that the analysis is not 
utilized to diagnose any medical condition.  R.I.F. noted 
that even though the reported level of mercury did not show a 
deviation from the mean [it was in the range of normal] the 
"synergy of all the metals in combination with the mercury 
presents a fairly toxic profile when his clinical features 
are considered."  R.I.F.'s opinion regarding medical 
disorders revealed by this procedure is by his own admission 
not diagnostic.  The Board finds that a certified 
microscopist is not qualified to provide competent medical 
evidence pursuant to 38 C.F.R. § 3.159 (2004).

A January 1998 letter from Hal Huggins, DDS, MS, reported 
that in August 1986 the veteran had contacted his office 
regarding computer analysis of his blood chemistries and 
other parameters reflecting his body's reactions to dental 
amalgams.  The Board notes that Dr. Huggins lost his license 
to practice dentistry in Colorado in February 1996.  The 
Colorado Board of Dental Examiners found Dr. Huggins' 
diagnostic techniques and treatments were scientifically 
unsupported, without clinical justification, and outside the 
practice of dentistry.  The standard protocols that he had 
developed provided care that did not meet generally accepted 
standards of dental practice and, in many cases, was grossly 
negligent.  He subjected patients to a wide array of tests 
and treatment which have no clinical justification.  See In 
the matter of the disciplinary proceedings regarding the 
license to practice dentistry in the State of Colorado of Hal 
A. Huggins, D.D.S., License No. 3057, State Board of Dental 
Examiners, State Board of Colorado, Case No. 95-04 (Feb 29, 
1996).

In March 1998, N.K., M.D., submitted a two sentence letter 
noting that in his opinion mercury and lead toxicity could 
cause the veteran additional problems.  He concluded that in 
his experience it was more likely than not that the veteran's 
symptoms were a result of the toxins in his body.

The veteran's claims folder was reviewed by the Chief of 
Dental Service at Gainesville VAMC in May 1998.  He noted 
that no notation could be found in the veteran's service 
medical or dental records indicating memory loss, hearing 
loss, vision loss, tinnitus, sinusitis, or peripherally cold 
extremities.  He noted that the veteran went several years 
after service before seeing a dentist.  In 1986, the 
veteran's amalgam restorations were apparently removed or 
covered with crowns.  He noted that there was no record that 
indicated any change in the veteran's symptoms at that time.  

The examiner attached a copy of an April 1998 article, Dental 
Amalgam: Update on Safety Concerns, from the Journal of the 
American Dental Association.  He noted that the journal 
discussed the elemental liquid mercury that was present in 
dental amalgam.  He noted that he had been a member of the 
Armed Forces providing dentistry in the time period in 
question, and most amalgams used during that time did have 
elemental mercury present in the percentages of 45-50 
percent, but they were low-copper alloys and did not release 
the amount of mercury which the copper alloys placed today 
might be measured to release.  He noted that the review of 
the most recent ADA Counsel of Scientific Affairs clearly 
indicates that there appeared to be no justification for 
discontinuing the use of amalgam in the public.  He noted 
that minute levels of mercury are released from amalgam, but 
the extent to which this release contributes to the total 
daily exposure had yet to be ascertained.  He noted that mere 
exposure is not synonymous with adverse health effects.

The examiner noted that the onset of symptoms in 1997 or 
1998, or the progressive onset of symptoms over the years, 
seemed somewhat removed from the small amounts of mercury 
that probably were released from the amalgam restorations 
placed in February, June, and July 1970.  The examiner opined 
that although the veteran did present with symptoms similar 
to those expected from heavy metal poisoning of some sort, to 
claim that the restorations placed by the Navy in 1970 were 
the cause of the present medical disability was remote.

In conclusion, he stated that it was his opinion that the 
fillings did not lead to the problems the veteran experienced 
over the years, and in particular in the most recent years, 
one, due to the protracted period of time existing between 
the placement of the amalgam restorations and the 
symptomatology that was treated in 1997 by chelation therapy, 
and two, by the fact that when the amalgam restorations were 
removed in 1986, there appeared to be little or no benefit in 
the ensuing ten years regarding the veteran's medical 
situation.

In October 1998, Dr. N.K., submitted a letter noting he had 
treated the veteran for headaches, memory loss, vision 
impairment, and peripheral cold extremities.  He noted that 
in his opinion, it was more likely than not, excessive levels 
of mercury and other toxins in his body could cause the 
symptoms.  He noted that the veteran had undergone an 
intravenous procedure called DMPS.  DMPS was the chelating 
agent used to remove mercury from the body.

In July 2002, the veteran submitted a statement outlining his 
contentions.  He noted that the only real help for his 
problems came from Dr. J.A.H., who had removed the mercury 
silver amalgams from his teeth.  The only other real help was 
noted to be Dr. N.K. who had performed an intravenous 
procedure called DMPS, which was a chelating agent used to 
remove mercury from the body.  He noted that not only did it 
remove the mercury from the blood; it also removed other 
essential vitamins and minerals from the body.  He noted that 
he had to quit his job with the VA cemetary system because of 
the debilitating effects of the procedure.  He noted that he 
was better because of the treatment, but his most persistent 
problems of memory loss, constipation, sinus problems, and 
tinnitus were still present.

The veteran was seen by VA for treatment purposes in August 
2003 in order to have his skin checked.  He reported a 
history of chest pain off and on, all the time.  He also 
thought he had had a mild stroke.  He had occasional reflux, 
memory problems, and many somatic complaints.  He was noted 
to claim to have mercury and lead toxicity. He was taking no 
prescription medications.  No abnormalities were noted on 
physical examination.

The veteran was afforded several VA examinations in accord 
with the Board Remand of June 1998.  

A July 2004 dermatology examination revealed no active 
dermatitis.  The examiner reviewed the veteran's claims 
folder and his contentions regarding mercury and lead 
exposures.  The examiner noted the veteran's report that 
after five to six months of having his mercury fillings out, 
he no longer experienced yeast infections.  The veteran's 
history was noted to be very nonspecific including the rash 
that came after the dental amalgams.  The examiner noted that 
while mercury could be associated with a rash, the rash is 
generally described as a peeling rash of the palms and soles 
and was generally related to chronic poisoning with mercury.  
The examiner noted that he was unaware of an acute dosage 
related to dental amalgam that could cause a rash.  He was 
also unaware of yeast infection being related specifically to 
mercury exposure.  He noted that the yeast infections had 
since resolved and the veteran had no active dermatological 
diagnosis.

The veteran underwent an otorhinolaryngology examination in 
July 2004.  The examiner reviewed the veteran's claims folder 
and his contentions regarding mercury and lead exposures.  
The examiner noted that in relation to the veteran's sinuses, 
the veteran reported that in looking back right after he got 
the filling put in, he started having significant amounts of 
mucus drainage, nasal congestion, severe headaches, pressure 
in his head, and kind of a chronic infection with his nose 
and nasopharynx.  He had his mercury filling removed and 
subsequent treatment for blood levels and since that time had 
had very minimal sinus problems over the previous four to 
five years.  The veteran also reported gaining back weight to 
an appropriate level.  The examiner noted the veteran had a 
reported history of chronic sinusitis in the past, but was 
much improved since removal of mercury fillings.  The 
examiner noted that the chronic sinusitis was likely to be 
related to an allergy-type exposure; however, the veteran did 
not have any residual problems noted.

The veteran underwent a VA neurological examination in July 
2004.  The veteran was examined and his health record was 
reviewed in detail by the examiner.  The veteran was noted to 
have a multitude of various health complaints, which he 
attributed to the sequelae of mercury and lead poisoning.  
The examiner noted that the veteran's description of 
headaches could be consistent with sinus headaches, but were 
more likely representative of migraine headaches given the 
associated nausea, vomiting, blurred vision, photophobia, and 
prostrating nature of the headaches; all of which the 
examiner noted would be atypical for sinus headache.  The 
examiner noted that mercury poisoning has been associated in 
some patients with headaches, so if the VA conceded that the 
patient was exposed to high enough levels of mercury as to 
cause poisoning, then it would be reasonable to also conclude 
that perhaps his headaches could be related to such 
poisoning.  The examiner clarified that the onset of this new 
type of headache approximately seven to eight years ago, well 
beyond his exposure to mercury or lead would not really be 
consistent as resulting from such poisoning.

The examiner noted that regarding the veteran's complaint of 
memory loss, the veteran displayed perhaps very mild memory 
loss on directed testing, but in general did not have strong 
evidence for cognitive dysfunction.  Further 
neuropsychological testing could be performed to ascertain a 
more subtle degree of cognitive deficit.  He again noted that 
lead and mercury exposure have both been associated with 
memory loss, so if the veteran was determined by an expert of 
being exposed to high enough level of mercury or lead, then 
it would be reasonable to conclude that memory loss could be 
a byproduct of such exposure.

Regarding the veteran's complaints of numbness, his symptoms 
sounded less related to neuropathy than due to a possible 
condition such as Raynaud's syndrome. However, because he 
complained of worsening an ongoing numbness in the hands and 
on exam reports decrease to light touch and pinprick in the 
hands, one could consider the possibility of an atypical 
peripheral neuropathy.  The examiner noted that lead exposure 
had been associated with neuropathy as had mercury exposure. 
He noted that lead exposure tended to be more associated with 
motor neuropathy, but there had been reports of mercury 
exposure leading to a sensory neuropathy.  The examiner 
ordered nerve conduction studies to be done to evaluate for 
the presence of any peripheral neuropathy.

In an addendum, the examiner noted that the veteran refused 
the EMG/NCS testing that was ordered.  The examiner noted 
that she had stated in the nicest possible way, that there 
was no objective evidence to support this veteran's claim of 
heavy metal poisoning leading to his subjective claims of 
memory loss, headaches, numbness, etc.  The symptoms were not 
consistent with the classically reported disabilities that 
are normally, and most commonly reported.  Further, in 
addition to being the least likely types of symptoms, the 
time sequence for such nerve problems being due to heavy 
metal toxicities was totally inappropriate as well.

She noted that ordering nerve conduction studies to look for 
any measurable objective evidence that may have existed was 
giving the veteran every last opportunity to provide some 
measure of objectively measurable proof of cause. She noted 
that unfortunately, the veteran delayed for a month waiting 
on this test, and then refused it.  

The veteran also underwent a VA mental status examination in 
July 2004.  The examiner reviewed the veteran's claims folder 
and noted his contentions regarding mercury and lead 
exposures.  He noted in addition to the adverse reaction to 
lead and mercury, he reported a general hypersensitivity to 
"chemicals" in general.  He reported having difficulties 
with several jobs due to his inability to tolerate harmful 
fumes such as lacquer thinner and glues as a cabinet builder, 
conformyl a chemical compound used to coat electronic circuit 
boards when he worked in the electronics business, and 
difficulty with bleach fumes from the power washer and 
gasoline fumes from the weed eater when working at the VA 
cemetery.

The examiner noted that in several pictures of the veteran 
from the past he appeared to be extremely thin to the point 
of emaciated.  The veteran denied binge eating, not eating, 
severe illness, suffering from anorexia, using laxatives or 
using amphetamines or other stimulants during this time.  He 
reported leaving the VA cemetery job in 1998 due to his 
inability to be exposed to bleach and exhaust fumes. He then 
went and had chelation therapy for a total of four 
treatments, which he claims removed the mercury and lead from 
his system.  The veteran reported that following his 
chelation therapy his weight has normalized from 138 pounds 
to 168 pounds.  Additionally, he reported that many of his 
previous symptoms have resolved.  The veteran denied any 
symptoms of depression, mania, generalized anxiety, panic 
disorder, psychosis or any other mental disorder.  No 
abnormalities or psychological diagnoses were noted.

The veteran was examined for joint disorder by VA in July 
2004.  He reported the gradual onset of bilateral shoulder 
pain and arm pain over the previous 10 years.  He reported 
his shoulders bothered him at night and gave him pain with 
overhead activities.  He reported that his shoulders did not 
bother him with any activities of daily living; but with any 
type of strenuous activity, he had significant amount of 
pain, worse with overhead activity.  He was able to work 
through it but suffered pain doing it.  He denied any 
numbness or weakness complaints and had never had any 
surgeries on his shoulders.  He had never had any traumatic 
injuries in service, never had any dislocations.  He reported 
his bilateral lateral epicondyles had been exquisitely tender 
to palpation, since an injury while working for the VA 
Cemetery down in Floral City, five years ago.  He reported, 
since that time, he had had chronic pain in the arms when he 
did any strenuous lifting with the hands.  Following physical 
examination, the diagnoses were bilateral impingement 
syndrome and bilateral lateral epicondylitis.  The examiner 
could not find any evidence when talking to the veteran or in 
the claims folder of how the complaints could be related to a 
service injury.

The veteran also had a general VA examination in July 2004.  
The veteran was noted to claim he had chronic fatigue 
syndrome that he related to mercury fillings that he had 
placed while on active duty between 1967 and 1971.  The 
veteran stated that shortly after placement of his fillings, 
he had a 30-pound weight loss that persisted until 1988, when 
he had his mercury fillings removed.  The veteran reported 
his medical condition had minimally improved since that time; 
however, he still complained of memory loss, immune 
deficiency with infections such as continuous sinusitis and 
recurrent prostatitis.  He reported a history of frequent 
fevers and headaches, although this had not been a problem 
recently.  The veteran also stated that he had had continued 
yeast infections in his upper respiratory system.

At the current time, the veteran related that his chronic 
fatigue impaired his daily activity by more than 50% and this 
has been relatively persistent over 25 years.  He and his 
wife owned a Day-care Center and he was currently the 
handyman/ maintenance man at the Day-care Center.  He was 
only able to work half a day approximately three to four days 
a week before he is completely exhausted. He had no other 
medical co-morbidities such as malignancy, anemia, liver, 
cardiac, or pulmonary diseases.

The examiner noted that regarding the criteria for chronic 
fatigue syndrome, the veteran had the following symptoms.  He 
had a "chronic condition."  He had not had low-grade fevers 
since he had "blood stripping" done approximately three 
years ago at an outside physician's office.  He described 
symptoms of nonexudative pharyngitis.  He complained of 
frequent cervical or axillary lymph node tenderness. He 
stated that this condition was intermittent.  He also 
described generalized muscle aches on a daily basis.  He did 
not have significant weakness but his aches prevented him 
from being active.  He had significant fatigue following 
exercise. He had attempted to initiate an exercise regimen 
multiple times over the last 25 years.  However, he exercised 
for a few days and was significantly fatigued in the days 
following.  The fatigue usually lasted for at least 24 to 48 
hours and sometimes more than a week.  He described frequent 
tension headaches. He also has intermittent sinus headaches. 
He takes Sinutab for his sinus headaches and ibuprofen for 
his tension headaches.  He did not describe a history of 
migratory joint pains.  He did not have any neuro-psychologic 
symptoms. The veteran did not have any visual hallucinations, 
although at times he did describe what sound like auditory 
hallucinations.  The other day he heard a helicopter when 
there was not one.  He had had early morning awakening for 
the past several years. He frequently woke up at 4 a.m. and 
was unable to go back to sleep.  He was frequently tired 
during the day.

The veteran was noted to have been evaluated for chronic 
fatigue in the past and currently did not carry the active 
diagnosis.  He was told, however, by an outside physician 25 
years ago that he did have the condition, however, the 
reports were not of record.  In review of the records, it did 
appear that the veteran from a symptom standpoint did meet 
the criteria for the diagnosis of chronic fatigue.

The veteran was noted to claim a frequent history of 
prostatitis.  He did not have recurrent urinary infections; 
however, he did describe frequent prostatitis.  He had not 
been hospitalized for prostatitis or for any other urinary 
tract disease.  He reported taking saw palmetto for prostate 
inflammations on which he reported significant improvement.  
Although the veteran described symptoms, the examiner could 
not find any documented evidence of the veteran's frequent 
sinusitis, yeast infections, or prostatitis.  The veteran 
described his episodes of prostatitis as pain upon defecation 
when his prostate was inflamed.  He did not describe fevers 
or dysuria.  Saw palmetto seemed to relieve the episodes.  He 
also described chronic sinusitis for which he took Sinutab 
when things got really bad, but he did not take antibiotics 
for the condition.  His prostatitis occurred approximately 
every two to three months.

On physical examination no pertinent abnormalities were 
noted.  The veteran's oropharynx was clear and there was no 
thrush, erythema or exudate.  He had no axillary, cervical, 
or brachial lymphadenopathy.  

With regard to the veteran's chronic fatigue syndrome, the 
examiner noted that the veteran did meet criteria from a 
historical standpoint for the symptoms of chronic fatigue; 
however, none of the subjective complaints could be confirmed 
with physical examination findings.  

The veteran was also given a VA ophthalmology examination in 
July 2004.  Presbyopia was diagnosed.  With regard to 
exposure to mercury/lead, the examiner did not see any 
evidence of ocular damage from military related exposure on 
examination.  Specifically, there was no evidence of an optic 
neuropathy in either eye.  The examiner found that the 
veteran was not disabled in any way from an ocular 
standpoint.

Analysis

As noted above, the veteran's service medical records do show 
placement of mercury amalgam dental fillings.  Likewise, the 
Board assumes that the veteran was exposed to lead-based 
paints during the performance of his duties as a boatswain in 
service.  However, the service medical records are entirely 
negative for notations of chronic fatigue syndrome, memory 
loss, peripheral/extremity sensitivity to cold, immune 
deficiency, sinusitis, blurred vision, stiff joints, 
fevers/headaches, cysts, or yeast infection.  The veteran is 
currently service-connected for urethritis, based upon his 
urological complaints (diagnosed as prostatitis) in service, 
and service connection was previously denied for the dairy 
product allergy diagnosed in service.

Review of the evidence submitted by the veteran does not 
reveal any competent medical evidence supporting current 
toxic levels of mercury or lead.  The Board notes that the 
veteran's mercury amalgam fillings have been removed from his 
teeth since 1987 and the veteran was potentially exposed to 
lead paint prior to 1971.  Any current testing would not be 
relevant to any acute lead exposure in the late 1960's or 
early 1970's.  Logically, any mercury release from the 
mercury amalgam ceased in 1987.

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 
5 Vet. App. 36, 42 (1993)(Board failed to evaluate 
credibility and probative value of physicians' statements); 
Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board 
failed in its duty to include analysis of credibility or 
probative value of evidence in support of claim for service 
connection); Miller v. Derwinski, 3 Vet. App. 201, 204 
(1992)(Board must assess credibility and weight of lay 
testimony); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)(when physician accepts veteran's descriptions as 
credible and renders diagnosis thereon, Board has duty to 
assess credibility and weight to be given to the evidence), 
appeal dismissed, 996 F.2d 1236 (Fed. Cir. 1993)(unpublished 
table decision); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

The Board finds that the evidence from Dr. Huggins and R.I.F. 
does not constitute competent medical evidence of a nexus 
between any findings in the 1980's that the veteran had toxic 
levels of mercury or lead and subsequent development of his 
health complaints.  Dr. Huggins license was revoked for 
malpractice and R.I.F. admits that his testing is not 
diagnostic. Therefore, the Board attaches little probative 
value to these opinions.  The evidence from Dr. J.A.H., 
showing the removal of the mercury amalgam fillings because 
of toxicity, appears to be based upon the opinion of Dr. 
Huggins and is also of little probative weight.

The Board finds that any mercury or lead toxicity, and any 
secondary chronic fatigue syndrome, memory loss, 
peripheral/extremity sensitivity to cold, immune deficiency, 
allergies/sinusitis, blurred vision, stiff joints, 
fevers/headaches, cysts/rashes, yeast infection, or prostate 
problems (not already service-connected as urethritis) were 
not present in service, within the first post-service year, 
or for many years thereafter.  

Indeed, the record is far from definite that the veteran 
actually has a current mercury or lead toxicity disability, 
including one manifested by chronic fatigue syndrome, memory 
loss, peripheral/extremity sensitivity to cold, immune 
deficiency, allergies/sinusitis, blurred vision, stiff 
joints, fevers/headaches, cysts/rashes, yeast infection, 
prostate problems.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  In that regard, at the July 2004 
VA medical examinations, the examiners indicated that CFS was 
not shown by objective evidence.  No memory loss, peripheral 
neuropathy, immune deficiency, current allergies, sinusitis, 
blurred vision, stiff joints, fevers, headaches, skin 
disorder, yeast infections, or prostate problems were 
diagnosed.

None of these claimed disorders were found by the VA 
examiners to be based upon exposure to mercury and lead.  
Uniformly, the examiners found that the timing of the rise of 
the veteran's symptomatology was not consistent with the 
claimed exposure.  Many of the symptoms claimed by the 
veteran to be related to the exposures, while similar 
sounding, e.g. skin rash, were not the type of skin rash 
associated with exposure.

The Board assigns this medical evidence more probative weight 
than the private medical evidence submitted by the veteran.  
The opinion of the VA medical examiners, unlike the private 
medical evidence, was based on a complete review of the 
veteran's claims folder, as well as an examination of the 
veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The diagnoses provided by the private health care providers 
conspicuously are based on a lack of any review of symptoms 
or rationale for the assertion that the veteran's 
symptomatology is related to mercury or lead toxicity.

Much of the evidence of the veteran's symptoms and evidence 
that attributes a current toxicity disability to the 
veteran's active service is his own testimony or that from 
his family members.  While the Board does not question the 
sincerity of their beliefs, because the record does not 
establish that the veteran or his family possess a recognized 
degree of medical or scientific knowledge, the opinions as to 
medical diagnoses and/or causation are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of exposure to lead and mercury, 
claimed as service connection for disorders due to mercury 
contained in dental materials, to include chronic fatigue 
syndrome, memory loss, peripheral/extremity sensitivity to 
cold, immune deficiency, allergies/sinusitis, blurred vision, 
stiff joints, fevers/headaches, cysts/rashes, yeast 
infection, and prostate problems; and service connection for 
disorders due to lead exposure, to include chronic fatigue 
syndrome, memory loss, peripheral/extremity sensitivity to 
cold, immune deficiency, allergies/sinusitis, blurred vision, 
stiff joints, fevers/headaches, cysts/rashes, yeast 
infection, and prostate problems.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for disorders due to 
mercury contained in dental materials, to include chronic 
fatigue syndrome, memory loss, peripheral/extremity 
sensitivity to cold, immune deficiency, allergies/sinusitis, 
blurred vision, stiff joints, fevers/headaches, cysts/rashes, 
yeast infection, and prostate problems is denied.

Entitlement to service connection for disorders due to lead 
exposure, to include chronic fatigue syndrome, memory loss, 
peripheral/extremity sensitivity to cold, immune deficiency, 
allergies/sinusitis, blurred vision, stiff joints, 
fevers/headaches, cysts/rashes, yeast infection, and prostate 
problems is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


